DISMISS and Opinion Filed June 25, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01536-CV

                           IN THE INTEREST OF K.S., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-05189

                             MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Bridges
       Appellant’s brief in this case is overdue. By postcard dated May 9, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE

181536F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF K.S., A CHILD                 On Appeal from the 254th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01536-CV                               Trial Court Cause No. DF-09-05189.
                                                  Opinion delivered by Justice Bridges.
                                                  Justices Brown and Nowell participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered June 25, 2019




                                            –2–